Name: Commission Regulation (EC) No 2365/95 of 9 October 1995 amending Regulation (EEC) No 3105/88 laying down detailed rules for the application of compulsory distillation as provided for in Articles 35 and 36 of Regulation (EEC) No 822/87
 Type: Regulation
 Subject Matter: agricultural structures and production;  food technology;  agricultural policy
 Date Published: nan

 Avis juridique important|31995R2365Commission Regulation (EC) No 2365/95 of 9 October 1995 amending Regulation (EEC) No 3105/88 laying down detailed rules for the application of compulsory distillation as provided for in Articles 35 and 36 of Regulation (EEC) No 822/87 Official Journal L 241 , 10/10/1995 P. 0017 - 0017COMMISSION REGULATION (EC) No 2365/95 of 9 October 1995 amending Regulation (EEC) No 3105/88 laying down detailed rules for the application of compulsory distillation as provided for in Articles 35 and 36 of Regulation (EEC) No 822/87THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 822/87 of 16 March 1987 on the common organization of the market in wine (1), as last amended by Regulation (EC) No 1544/95 (2), and in particular Article 36 (2) thereof, Whereas Article 8 (3) of Commission Regulation (EEC) No 3105/88 (3), as last amended by Regulation (EEC) No 3186/92 (4), laying down detailed rules for the application of compulsory distillation as provided for in Articles 35 and 36 of Regulation (EEC) No 822/87 should be adapted to take account of the quantity of wine made from grapes classified as both wine-grape varieties and varieties for other uses in Austria; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Wine, HAS ADOPTED THIS REGULATION: Article 1 In Article 8 (3) of Regulation (EEC) No 3105/88, the first subparagraph is hereby replaced by the following: 'For each administrative unit, the total quantity of wine normally produced shall, in the case of wine produced from grape varieties classified as both wine-grape varieties and varieties for other uses, be the average quantity produced in the following wine years: - 1974/75 to 1979/80 in the Community of Ten, - 1978/79 to 1983/84 in Spain, - 1988/89 to 1993/94 in Austria.` Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 9 October 1995. For the Commission Franz FISCHLER Member of the Commission